IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-19-00377-CV

               IN THE MATTER OF THE MARRIAGE OF
           ELOISA ELSA PAYNE AND PAUL ARTHUR PAYNE
                     AND IN THE INTEREST OF
                N.M.P., N.N.P., AND A.I.C., CHILDREN



                           From the 440th District Court
                              Coryell County, Texas
                           Trial Court No. DC-17-46141


                          MEMORANDUM OPINION

       Appellant has filed an “Unopposed Motion to Dismiss.” See TEX. R. APP. P.

42.1(a)(1). Dismissal of this appeal would not prevent a party from seeking relief to which

it would otherwise be entitled. The motion is granted, and the appeal is dismissed.




                                                 REX D. DAVIS
                                                 Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Motion granted; appeal dismissed
Opinion delivered and filed March 4, 2020
[CV06]




In re Marriage of Payne                     Page 2